DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The amendments filed 2/12/2021 overcome the previously presented objections, so the objection to claim 1 is withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minami (JP 2000113849 A) in view of Okamoto (US 20160351377 A1).
Regarding claim 1, Minami teaches an ion source (plasma) chamber configured to generate an arc plasma having a first and second end (para 0048; Fig. 6 – 2), a (substrate) processing chamber connected with the plasma chamber and receiving a substrate (para 0052; Fig. 6 – 5, 4). Minami also teaches an acceleration electrode (first grid) and deceleration electrode (second grid) (para 0048; Fig. 6 – 15, 16), a filament (auxiliary heater) positioned in the central portion of the plasma chamber between the first end of the plasma chamber and a first grid (para 0048, Fig. 6 – 15, 18), capable of preheating the grid using radiant heat (para 0054), and the grids are fixed to a support member and insulating spacer (clamping plates) separate from the auxiliary heater (para 0050; Fig. 6 – 40, 41). Minami fails to explicitly teach a third grid. However, Okamoto teaches a third earth electrode (grid) between the substrate and the first two electrodes which have a positive and negative voltage applied respectively (para 0031; Fig. 1 – 
Regarding claim 2, Minami in view of Okamoto teaches the gap between the first grid and second grid is substantially the same as a gap between the second grid and third grid (Okamoto Fig. 5). Additionally, the filament (auxiliary heater) is capable of pre-heating a central portion of the first grid, which would inherently widen the gap between the central portions of the first grid and second grid due to deflection of the first grid toward the heating source (Okamoto para 0008; Minami para 0063; Specification 0072). 
Regarding claim 3, Minami in view of Okamoto fails to explicitly teach that a gap between the first and second grid is narrower than a gap between the second and third grid. However, Okamoto recognizes that widening or narrowing of the gaps between grids can cause changes in the irradiation direction of the ion beam or reduce the irradiation amount (para 0008). Therefore, the gap spacing is a recognized result-effective variable and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of gap spacing by routine optimization with a reasonable expectation of success, including a gap spacing in which the gap between the first and second grid is narrower than the gap between the second and third grid. See MPEP 2144.05(II). Additionally, the filament of Minami is capable of pre-heating the electrodes (grids) to reduce or eliminate the amount of deflection deformation (equalizing the gap between the 
Regarding claim 5, Minami teaches a substrate holder (Fig. 6 – 23) to hold a substrate (Fig. 6 – 4) and receiving ion beams from the beam radiation device for ion milling (etching) (para 0033; Fig. 6 – 4, 23, 31).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minami (JP 2000113849 A) in view of Okamoto (US 20160351377 A1) and Martinsen (US 9377566 B1).
Regarding claim 4, Minami in view of Okamoto fails to explicitly teach a lens between the auxiliary heater and the first grid to diverge the radiant heat directed toward the first grid. The filament of Minami is inherently capable of producing divergent radiant heat directed toward the first grid (para 0054). Martinsen teaches a divergent lens heating system (col 4 line 19-23; Fig. 8). The divergent lens system achieves the same objective as the instant application to direct heat such that a region of a surface can be uniformly heated (col 1 line 15-16, line 28-37). It would be obvious to replace the filament of Minami with the Martinsen device because Minami teaches using a temperature sensor to determine when the electrode has reached a desired temperature and control the heater (para 0010) and the Martinsen device would allow for more uniform heating of specific regions of the grid assembly, which is more desirable for material processing applications (Martinsen col 2 line 43-45, line 58-61).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minami (JP 2000113849 A) in view of Okamoto (US 20160351377 A1) and Kameyama (US 20120080307 A1).
Regarding claim 6, Minami teaches a substrate holder as outlined in the claim 5 rejection but does not explicitly teach a target holder. Kameyama teaches the use of an ion beam for .

Response to Arguments
Applicant’s arguments, see pg. 4-8, filed 2/12/2021, with respect to the rejection(s) of claim(s) 1-6 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Minami (JP 2000113849 A). Okamoto fails to teach that the auxiliary heater is positioned at a central portion of the plasma chamber and wherein the grids are fixed to clamping plates separate from the auxiliary heater. However, Minami teaches a heating filament (auxiliary heater) in the center of the plasma chamber, which is separate from the clamping plates that the grids are fixed to.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794